Citation Nr: 1128433	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  07-25 760	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to vocational rehabilitation training pursuant to Chapter 31, Title 38, of the United States Code.

(The issue of entitlement to a rating in excess of 10 percent for the Veteran's service-connected right knee disorder is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1996 to November 1999. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In a November 2007 substantive appeal statement (VA Form 9) addressing his claim of entitlement to vocational rehabilitation training pursuant to Chapter 31, Title 38, of the United States Code, the Veteran indicated that he desired a hearing before a Veterans Law Judge on this issue.  

Accordingly, he appeared at the RO in July 2009 and testified at a hearing (Travel Board hearing) before an Acting Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  


FINDING OF FACT

In April 2011, prior to the promulgation of a decision in the appeal, the Veteran stated in writing his desire to withdraw his appeal concerning the claim of entitlement to vocational rehabilitation training pursuant to Chapter 31, Title 38, of the United States Code.



CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal have been met on the claim of entitlement to vocational rehabilitation training pursuant to Chapter 31, Title 38, of the United States Code.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204.

In April 2011, the Board received written correspondence from the Veteran, indicating his desire to withdraw his pending appeal on the claim of entitlement to vocational rehabilitation training pursuant to Chapter 31, Title 38, of the United States Code.  As the Veteran has withdrawn his appeal as to the stated issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have appellate jurisdiction to review the appeal on the issue, and it is dismissed without prejudice.


ORDER

The appeal on the claim of entitlement to vocational rehabilitation training pursuant to Chapter 31, Title 38, of the United States Code, is dismissed.


____________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


